UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERD MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21958 Exact name of registrant as specified in charter: DGHM Investment Trust Address of principal executive offices: 8730 Stony Point Parkway, Suite 205 Richmond, VA 23235 Name and address of agent for service: The Corporation Trust Company 1209 Orange Street Wilmington, DE 19801 with a copy to: John H. Lively The Law Offices of John H. Lively & Associates, Inc. A member firm of The 1940 Act Law Group 11300 Tomahawk Creek Parkway
